
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.18



THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


        THIS THIRD AMENDMENT (this "Amendment"), dated as of December 31, 2003,
amends and modifies a certain Amended and Restated Credit Agreement, dated as of
December 30, 2002, as amended by Amendments dated as of August 14, 2003, and
October 24, 2003 (as so amended, the "Credit Agreement"), among AMERICAN EQUITY
INVESTMENT LIFE HOLDING COMPANY, an Iowa corporation (the "Borrower"), the banks
named therein (the "Banks"), the Banks named therein, WEST BANK, an Iowa state
bank (formerly known as West Des Moines State Bank), as Co-Agent (in such
capacity, the "Co-Agent"), FLEET NATIONAL BANK, a national banking association,
as Documentation Agent (in such capacity, the "Documentation Agent") and U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as agent for the
Banks (in such capacity, the "Agent"). Terms not otherwise expressly defined
herein shall have the meanings set forth in the Credit Agreement.

        FOR VALUE RECEIVED, the Borrower, the Banks and the Agent agree that the
Credit Agreement is amended as follows:


ARTICLE I—AMENDMENTS TO THE CREDIT AGREEMENT


        1.1    New Definition.    The following new definitions are added to
Section 1.1 in alphabetical order:

        "'AEISC Acquisition':    Acquisition by the Borrower of all of the stock
of AEISC from David J. Noble for consideration not to exceed the lesser of
(a) $5,000,000, or (b) the value of such stock determined by the Board of
Directors of the Borrower in good faith and agreed to by Mr. Noble. Such
consideration shall be paid in annual installments of not more than $500,000
each, commencing on April 1, 2004, and on each anniversary date thereof until
April 1, 2008, on which date the balance of such consideration shall be paid.
Such consideration shall be payable only out of cash released from the AEISC
Noble Collateral Account, and Mr. Noble shall not have recourse to the Borrower
for payment from any other source. The stock of AEISC shall remain subject to
the Lien in favor of U.S. Bank National Association, as provided in the
definition of 'AEISC Pledge Agreement' below."

        "'AEISC Noble Collateral Account':    A deposit or securities account in
which proceeds of payment to AEISC under the 2002 General Agency Commission
Agreement are deposited. The AEISC Noble Collateral Account is subject to the
security interests and pledges provided in the Noble Security Agreement and the
AEISC Noble Security Agreement, and is maintained at U.S. Bank National
Association in the name of Mr. Noble and under the control of U.S. Bank National
Association."

        "'AEISC Noble Notes':    The following promissory notes, payable by
AEISC to David J. Noble:

        (a)   Noble Term Note, dated as of April 30, 1999, in the principal
amount of $45,000,000; and

        (b)   Noble Term Note, dated as of December 30, 2002, in the principal
amount of $10,000,000.

        "'AEISC Noble Security Agreement':    That certain Amended and Restated
Security Agreement, dated as of June 30, 1997 (as thereafter amended, modified,
or replaced from time to time), between AEISC and U.S. Bank National Association
(formerly known as First Bank National Association), pursuant to which certain
collateral is pledged by AEISC to secure indebtedness and liabilities of David
J. Noble to U.S. Bank National Association. Such collateral includes rights of
AEISC under the 2002 General Agency Commission Agreement, the AEISC Noble
Collateral Account and the AEISC Noble Notes."

--------------------------------------------------------------------------------

        "'AEISC Notes':    Promissory Notes payable to the Borrower issued from
time to time to evidence obligations of AEISC arising in connection with loans
to AEISC by the Borrower, including the loans permitted by Section 9.6(l)."

        "'AEISC Pledge Agreement':    A Pledge Agreement by the Borrower in
favor of U.S. Bank National Association, as a creditor of David J. Noble,
pledging the stock of AEISC to such bank to secure indebtedness of Mr. Noble to
such bank (not in its capacity as a Bank or Agent hereunder); such Pledge
Agreement being a restatement and continuation of the prior pledge agreement by
Mr. Noble to such bank and confirming that the purchase of such stock by the
Borrower is subject to the prior Lien in favor of the Bank."

        "'Noble Security Agreement':    That certain Noble Security Agreement,
dated as of June 30, 1997 (as thereafter amended, modified, or replaced from
time to time), between AEISC and David J. Noble, pursuant to which certain
collateral is pledged by AEISC to secure indebtedness and liabilities of AEISC
to David J. Noble under the AEISC Noble Notes. Such collateral includes rights
of AEISC under the 2002 General Agency Commission Agreement and the AEISC Noble
Collateral Account."

        "'2002 General Agency Commission Agreement':    That certain Second
Amended and Restated General Agency Commission and Servicing Agreement, dated as
of October 1, 2002, between AEISC and AEILIC, as the same shall be modified and
supplemented and in effect from time to time."

        "'2003 Subordinated Debentures':    The Subordinated Debentures to be
issued by the Borrower in a nominal amount not to exceed $12,400,000 in exchange
for the proceeds received by Trust IV upon issuance of the 2003 Trust
Securities."

        "2003 Trust Securities':    The preferred securities and the common
securities to be issued by Trust IV."

        "'Trust IV':    American Equity Capital Trust IV, a statutory trust
created or to be created under the laws of the State of Delaware, of which 100%
of the common securities issued by Trust IV are, or shall be, owned by the
Borrower."

        1.2    Dividends.    Section 8.11 is amended to read as follows:

        "Section 8.11    Dividends.    Cause AEILIC to make dividends and/or
principal and interest payments to the Borrower (a) in an amount sufficient to
satisfy AEILIC's debt obligations under the Surplus Note (subject to regulatory
approval), the 8% Subordinated Debentures, the 5% Subordinated Debentures and
the 2003 Subordinated Debentures, and (b) to permit the Borrower to satisfy its
payment obligations hereunder with respect to the Loans, if necessary."

        1.3    Proceeds of Initial Public Offering.    New Section 8.12 is added
after Section 8.11, and shall read as follows:

        Section 8.12    Investment of Proceeds.    Promptly invest the proceeds
of the Initial Public Offering as contributions to the equity of AEILIC,
provided, that an amount of $30,000,000 of such proceeds may be retained by the
Borrower, invested in Investments permitted to be made by the Borrower
hereunder, and subsequently contributed to the equity of AEILIC not later than
April 1, 2004."

        1.4    Indebtedness.    Section 9.1 is amended by deleting the period at
the end of (g), and adding new Sections 9.1(h) and (i), to read as follows:

        "(h) Indebtedness in respect of the 2003 Subordinated Debentures in a
principal amount not to exceed $12,400,000; and

2

--------------------------------------------------------------------------------

        (i)    Indebtedness of AEISC in respect of the AEISC Noble Notes and the
AEISC Notes."

        1.5    Liens.    Section 9.2 is amended by deleting the period at the
end of (h) and adding new Sections 9.2(i) and (j), to read as follows:

        "(i)  Liens on the assets of AEISC created by the AEISC Security
Agreement, the AEISC Noble Security Agreement and the Noble Security Agreement;
and

        (j)    Pledge of the stock of AEISC by the Borrower pursuant to the
AEISC Pledge Agreement."

        1.6    Restricted Payments.    Section 9.5 is amended as follows:

        (a)   Section 9.5(d) is amended to read as follows:

        "(d) Make payments of (i) principal of the 8% Subordinated Debentures,
the 5% Subordinated Debentures or the 2003 Subordinated Debentures, or
(ii) interest of the 8% Subordinated Debentures, the 5% Subordinated Debentures
or the 2003 Subordinated Debentures at any time that the subordination terms of
the documents pertaining thereto shall prevent or defer such payment or shall
provide that the recipient of such payments may not retain such payment (it
being expressly acknowledged that the Borrower may pay accrued interest at the
stated rates of the 8% Subordinated Debentures, the 5% Subordinated Debentures
and the 2003 Subordinated Debentures at any time that the foregoing clause shall
not apply)"

        (b)   The last sentence of Section 9.5 is amended to read as follows:

"Notwithstanding the foregoing: (1) Trust I may pay interest or
interest-equivalent dividends on the 8% Trust Securities at a rate not to exceed
8% per annum; (2) Trust II may pay interest or interest-equivalent dividends on
the 5% Trust Securities at a rate not to exceed 5% per annum; (3) Trust IV may
pay interest or interest-equivalent dividends on the 2003 Trust Securities at
the rates applicable thereto; (4) the Borrower or any Subsidiary may acquire
shares of the Borrower's common stock to be held in trust to fund the
obligations of AEILIC under its NMO Deferred Stock Compensation Plans; and
(5) the Borrower may redeem shares of its capital stock of any class, provided
that (aa) the number of shares of voting capital stock redeemed in any one
fiscal year shall not exceed 1% of the total number of such shares outstanding
at January 1 of such year, and (bb) the aggregate redemption price paid for all
such shares redeemed in any fiscal year of the Borrower shall not exceed
$750,000."

        1.7    Investments.    Section 9.6 is amended as follows:

        (a)   Section 9.6(f)(ii) is amended to read as follows:

        "(ii) Investments in mortgage loans and real estate shall not exceed
15.00% of the Invested Assets of AEILIC as reported on and after December 31,
2001;"

        (b)   Section 9.6(h) is amended to read as follow:

        "(h) Investment in the 8% Trust Securities, the 5% Trust Securities and
the 2003 Trust Securities, to be held by the Borrower, not to exceed 3% of the
total amount of the 8% Trust Securities, the 5% Trust Securities or the 2003
Trust Securities;"

        (c)   The period is deleted at the end of (j) and the following new
Sections 9.6(k), (l) and (m) are added:

        "(k) Investment of the proceeds of the Net Issuance Proceeds of the
Initial Public Offering as contributions to the equity of AEILIC as provided in
Section 8.12;

3

--------------------------------------------------------------------------------

        "(l)  Investment in the AEISC Acquisition in accordance with the terms
of the definition thereof; and

        "(m) Investment consisting of loans to AEISC to finance commissions paid
to Persons acting as agents of AEILIC for sale of annuity contracts, in amounts
not to exceed $15,000,000, which shall be evidenced by the AEISC Notes."

        1.8    Subsidiaries.    Section 9.9(a) is amended by adding the
following phrase at the end of such Section:

"; for purposes of the foregoing, acquisition of AEISC pursuant to the AEISC
Acquisition shall be deemed approved, without pledge of the stock of AEISC."

        1.9    Transactions with Affiliates.    Section 9.11 is amended by
adding the following sentence at the end of such Section:

"Consummation of the AEISC Acquisition in accordance with the terms of the
definition thereof shall not be deemed to violate this Section."

        1.10    Liquidity.    Section 9.20 (added by the Second Amendment
hereto) is deleted.

        1.11    Construction.    All references in the Credit Agreement to "this
Agreement", "herein" and similar references shall be deemed to refer to the
Credit Agreement as amended by this Amendment.


ARTICLE II—REPRESENTATIONS AND WARRANTIES


        To induce the Agent and the Banks to enter into this Amendment and to
make and maintain the Loans under the Credit Agreement as amended hereby, the
Borrower hereby warrants and represents to the Agent and the Banks that it is
duly authorized to execute and deliver this Amendment, and to perform its
obligations under the Credit Agreement as amended hereby, and that this
Amendment constitutes the legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms.


ARTICLE III
WAIVERS AND CONSENT


        3.1    Initial Public Offering.    Section 3.2 of the Second Amendment,
dated October 24, 2003, to the Credit Agreement provided that effectiveness of
such Second Amendment was subject to the condition that the Borrower shall have
received Net Issuance Proceeds from the Initial Public Offering of not less than
$200,000,000. The Borrower received Net Issuance Proceeds of approximately
$170,000,000. The Borrower has requested that the Agent and the Banks waive such
requirement.

        3.2    Trust Preferred Issuance.    The Borrower have entered into and
consummated the transactions that are permitted by the amendment, in this
Amendment, of Sections 8.11, 9.1(h), 9.5 and 9.6(h) of the Credit Agreement. The
Borrower has requested that the Agent and the Banks waive the application of
such Sections of the Credit Agreement, as in effect prior to this Amendment, to
such transactions.

        3.3    Waiver.    The Agent and the Banks hereby agree to the waivers
described in Section 3.1 and 3.2 hereof. Except as expressly provided herein,
all provisions of the Credit Agreement remain in full force and effect and this
waiver shall not apply to any other or subsequent failure to comply with any
provision of the Credit Agreement.

        3.4    General Agency Commission Agreement.    The Agent and the Banks
hereby consent, as required by Section 9.18 of the Credit Agreement, to
amendment of the General Agency Commission Agreement by a First Amendment in the
form attached as Exhibit AA to this Amendment.

4

--------------------------------------------------------------------------------



ARTICLE IV—CONDITIONS


        This Amendment shall become effective on the date first set forth above,
provided, however, that the effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent:

        4.1    Warranties.    After giving effect to this Amendment, the
representations and warranties in Article VII of the Credit Agreement shall be
true and correct as though made on the date hereof, except for changes that are
permitted by the terms of the Credit Agreement. The execution by the Borrower of
this Amendment shall be deemed a representation that the Borrower has complied
with the foregoing condition.

        4.2    Defaults.    After giving effect to this Amendment, no Default
and no Event of Default shall have occurred and be continuing under the Credit
Agreement. The execution by the Borrower of this Amendment shall be deemed a
representation that the Borrower has complied with the foregoing condition.

        4.4    Documents.    

        (a)   The Borrower, the Agent and the Banks shall have executed and
delivered this Amendment;

        (b)   AEISC and AEILIC shall have executed and delivered the
Acknowledgements attached hereto;

        (c)   The Borrower shall have entered into an amendment to the Pledge
Agreement to include the AEISC Notes, and shall have delivered the AEISC Notes
and bond powers for the AEISC notes to the Collateral Agent to hold as
Collateral thereunder; and

        (d)   The Borrower shall have delivered to the Agent a copy of the
executed First Amendment to the General Agency Commission Agreement.


ARTICLE V—GENERAL


        5.1    Expenses.    The Borrower agrees to reimburse the Agent upon
demand for all reasonable expenses (including reasonable attorneys' fees and
legal expenses) incurred by this Agent in the preparation, negotiation and
execution of this Amendment and any other document required to be furnished
herewith, and in enforcing the obligations of the Borrower hereunder, and to pay
and save the Agent harmless from all liability for, any stamp or other taxes
which may be payable with respect to the execution or delivery of this Amendment
and the Notes hereunder, which obligations of the Borrower shall survive any
termination of the Credit Agreement.

        5.2    Counterparts.    This Amendment may be executed in as many
counterparts as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts, each of which, when so executed, shall
be deemed an original but all such counterparts shall constitute but one and the
same instrument.

        5.3    Severability.    Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provisions in any other jurisdiction.

        5.4    Law.    This Amendment shall be a contract made under the laws of
the State of Minnesota, which laws shall govern all the rights and duties
hereunder.

        5.5    Successors; Enforceability.    This Amendment shall be binding
upon the Borrower, the Banks, the Agents and their respective successors and
assigns, and shall inure to the benefit of the Borrower, the Agents, the Banks
and the successors and assigns of the Banks and the Agents. Except as hereby
amended, the Credit Agreement shall remain in full force and effect and is
hereby ratified and confirmed in all respects.

(signature page follows)

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed at Minneapolis, Minnesota by their respective officers thereunto duly
authorized as of the date first written above.

    AMERICAN EQUITY INVESTMENT LIFE
HOLDING COMPANY
 
 
 
      By: /s/  WENDY L. CARLSON      

--------------------------------------------------------------------------------


 
 
Title:
Chief Financial Officer and General Counsel
 
 
 
      U.S. BANK NATIONAL ASSOCIATION, as
Agent and as a Bank
 
 
 
      By: /s/  SAM S. PEPPER      

--------------------------------------------------------------------------------


 
 
Title:
Vice President
 
 
 
      WEST BANK, as
Co-Agent and as a Bank
 
 
 
      By: /s/  BRAD WINTERBOTTOM      

--------------------------------------------------------------------------------


 
 
Title:
President
 
 
 
      FLEET NATIONAL BANK,
as Documentation Agent and as a Bank
 
 
 
      By: /s/  DAVID A. BOSSELAIT      

--------------------------------------------------------------------------------


 
 
Title:
Director

6

--------------------------------------------------------------------------------

ACKNOWLEDGMENT

        The undersigned has entered into a Third Amended and Restated Security
Agreement, dated as of April 6, 2000 (the "Security Agreement") in favor of U.S.
Bank National Association, as Agent for the Banks securing the "Obligations" as
defined in the Credit Agreement (defined in the foregoing Amendment). The
undersigned hereby acknowledges that the "Obligations" include the obligations
of the Borrower under the Credit Agreement as amended by the foregoing Amendment
and under the Notes issued under the foregoing Amendment. The undersigned hereby
confirms that the Security Agreement remains in full force and effect,
enforceable against the undersigned in accordance with its terms.

    AMERICAN EQUITY INVESTMENT SERVICE COMPANY
 
 
 
      By: /s/  DAVID J. NOBLE      

--------------------------------------------------------------------------------


 
 
Title:
President

ACKNOWLEDGMENT

        The undersigned has entered into a Consent and Agreement to Security
Agreement, dated as of April 6, 2000 (the "Consent") in favor of U.S. Bank
National Association, as Agent for the Banks. The undersigned hereby
acknowledges that the "Obligations" specified in the Consent include the
obligations of the Borrower under the Credit Agreement as amended by the
foregoing Amendment and under the Notes issued under the foregoing Amendment.
The undersigned hereby confirms that the Consent remains in full force and
effect, enforceable against the undersigned in accordance with its terms.

    AMERICAN EQUITY INVESTMENT LIFE
INSURANCE COMPANY
 
 
 
      By: /s/  WENDY L. CARLSON      

--------------------------------------------------------------------------------


 
 
Title:
General Counsel and Assistant Secretary

7

--------------------------------------------------------------------------------


Exhibit AA


        The FIRST AMENDMENT TO 1999 GENERAL AGENCY COMMISSION AND SERVICING
AGREEMENT (the "First Amendment"), by and between AMERICAN EQUITY INVESTMENT
LIFE INSURANCE COMPANY ("American Equity") and AMERICAN EQUITY INVESTMENT
SERVICE COMPANY ("Service Company"), is entered into this 23rd day of December,
2003, and shall be deemed effective as of the 1st day of July, 2003.

        WHEREAS, the parties have previously entered into the 1999 General
Agency Commission and Servicing Agreement (the "1999 Agreement"), and have now
agreed to modify such 1999 Agreement in certain respects;

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto agrees
as follows:

        1.    Amendment of AEISC Amount.    The definition of "AEISC Amount" as
set forth in Section 1 of the 1999 Agreement shall be amended by deleting such
definition in its entirety and inserting the following in lieu thereof:

"AEISC Amount" shall mean, with respect to any Eligible Contract: (i) 50% of the
Sales Agent Commission payable with respect to all such Eligible Contracts
issued during the period from July 1, 1999 through and including August 31,
1999; (ii) 30% of Sales Agent Commission payable with respect to all such
Eligible Contracts issued from September 1, 1999 through and including
December 31, 2000; and (iii) 25% of the Sales Agency Commission payable with
respect to all such Eligible Contracts issued from July 1, 2003 until such time
as this Agreement is terminated or modified by mutual agreement of the parties.

        2.    Amendment of Termination Date.    Section 10 of the 1999 Agreement
shall be modified by deleting the date "June 5, 2005", and inserting in lieu
thereof the date "December 31, 2008."

        3.    Ratification.    Except as expressly modified by this First
Amendment, the parties hereby ratify and confirm all other terms and conditions
of the 1999 Agreement, all of which shall remain in full force and effect.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to by
duly executed as of the day and year first above written.

AMERICAN EQUITY INVESTMENT
LIFE INSURANCE COMPANY   AMERICAN EQUITY INVESTMENT
SERVICE COMPANY
 
 
 
 
  By: /s/  WENDY L. CARLSON      

--------------------------------------------------------------------------------

  By: /s/  DJ NOBLE      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.18



THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
ARTICLE I—AMENDMENTS TO THE CREDIT AGREEMENT
ARTICLE II—REPRESENTATIONS AND WARRANTIES
ARTICLE III WAIVERS AND CONSENT
ARTICLE IV—CONDITIONS
ARTICLE V—GENERAL
Exhibit AA
